             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:17 CV 334

GEOFFREY TURNER,                         )
                                         )
                 Plaintiff,              )
           v.                            )
                                         )
LOWELL S. GRIFFIN, in his                )
official capacity as Sheriff of          )           ORDER
Henderson County, and OHIO               )
CASUALTY INSURANCE                       )
COMPANY, in its capacity as              )
Surety on the Official Bond              )
of the Sheriff of Henderson County,      )
                                         )
                 Defendants.             )
                                         )


     This matter is before the Court on the Consent Motion to File Document

Under Seal (Doc. 63), which requests the sealing of Plaintiff’s Exhibits 26A,

26B, 26C, and 26D. (Doc. 60).

     The Court has considered the Motion to Seal, the public’s interest in

access to the subject materials, and alternatives to sealing. The Court

determines that sealing is necessary in this case, and that less restrictive

means of handling the information are not sufficient, as the subject filings

reference confidential medical information and personnel records. The sealing

ordered herein shall be permanent, subject to further Order of the Court.
     Accordingly, the Consent Motion to File Document Under Seal (Doc. 63)

is GRANTED, and (Doc. 60) including Plaintiff’s Exhibits, 26A, 26B, 26C, and

26D, shall be SEALED and remain sealed until further Order of the Court.



                              Signed: July 23, 2019




                                         2
